MODIFY and AFFIRM; and Opinion Filed November 24, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00484-CR
                                     No. 05-14-00485-CR

                          JAIME GUERRERO LOPEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F07-24287-T, F07-24288-T

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Brown
                                  Opinion by Justice Brown

       Jaime Guerrero Lopez appeals following the adjudication of his guilt for two offenses of

aggravated sexual assault of a child younger than fourteen years. The trial court assessed

punishment at twenty years’ imprisonment in each case. In two issues, appellant contends the

trial court’s judgments adjudicating guilt should be modified to show there were no plea bargain

agreements and to reflect the correct statute for the offenses. We modify the trial court’s

judgments adjudicating guilt and affirm as modified.

       The judgments adjudicating guilt recite plea bargain terms as “20 years penitentiary.”

The record, however, shows appellant pleaded true to the motions to adjudicate without the
benefit of plea bargains.   Thus, the judgments are incorrect.      Additionally, the judgments

adjudicating guilt incorrectly identify the statute for the offense as “22.21 Penal Code.”

Appellant was convicted of aggravated sexual assault of a child younger than fourteen years

under section 22.021 of the Texas Penal Code. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)

(West Supp. 2014). Thus, the judgments are incorrect. We sustain appellant’s two issues.

       We modify the judgments adjudicating guilt to show (1) the statute for the offense is

“22.021 Penal Code;” and (2) to delete “20 years Penitentiary” from the “terms of plea bargain”

section. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgments adjudicating guilt.




                                                     /Ada Brown/         _________________
                                                     ADA BROWN
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140484F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JAIME GUERRERO LOPEZ, Appellant                     Appeal from the 283rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00484-CR        V.                        F07-24287-T).
                                                    Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                        Justices FitzGerald and Lang participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “22.021 Penal Code.”

       Delete “20 Years Penitentiary” from section entitled “Terms of Plea Bargain.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered November 24, 2014.




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


JAIME GUERRERO LOPEZ, Appellant                     Appeal from the 283rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00485-CR        V.                        F07-24288-T).
                                                    Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                        Justices FitzGerald and Lang participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “22.021 Penal Code.”

       Delete “20 Years Penitentiary” from section entitled “Terms of Plea Bargain.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered November 24, 2014.




                                              -4-